Citation Nr: 1444392	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-29 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial compensable disability rating for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.  He served in the Republic of Vietnam and was awarded a Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the pendency of the appeal, the RO increased the disability rating for the Veteran's peripheral neuropathy of the left lower extremity to 10 percent, effective January 26, 2009.  Despite the assignment of an increased disability evaluation, the issue remains in appellate status because the Veteran has continued to express disagreement with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2011, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the Veteran's claims folder. 

In June 2012, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, to include obtaining additional treatment records and affording the Veteran a second VA examination for his bilateral lower extremities peripheral neuropathy.  Although there has been substantial compliance with the Board's remand directives pertaining to the Veteran's left lower extremity, the Board finds there has not been substantial compliance with the remand directives for the Veteran's right lower extremity peripheral neuropathy.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue(s) of entitlement to an initial compensable disability rating for peripheral neuropathy of the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The Veteran will be notified if additional action is required on his part.


FINDING OF FACT

Throughout the period on appeal, the Veteran's peripheral neuropathy of the left lower extremity has been manifested by no greater than mild, incomplete paralysis.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.124a, Diagnostic Codes 8520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

VA satisfied the notification requirements of the VCAA by means of a letter dated February 2009.  VA's duty to assist has also been satisfied.  The claims file contains the Veteran's pertinent treatment records for treatment received during the course of the appeal, as well as VA examination reports dated May 2009 and July 2012.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.  

Although the Board notes that the May 2009 examiner did not provide a description of the Veteran's lower extremity peripheral neuropathy to adequately describe the severity of his service-connected disability, the July 2012 examination report provided the information necessary to determine the severity of the Veteran's left leg peripheral neuropathy in accordance with the rating criteria.  Accordingly, and taken as a whole, the Board finds the examination reports adequate upon which to base a decision in this case.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).

Further, as noted above, in September 2011, the Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ/AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  In addition, a review of the record also reveals no assertion, by the Veteran or his service organization representative that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the statements focus on the evidence and elements necessary to substantiate the claim.  As such, the Board finds that the AVLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2012).  


Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2013).

In determining the adequacy of assigned disability ratings, consideration is also given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use, including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45.

In every instance in which the Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).  

Words such as "mild," "severe," and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104  (West 2002); 38 C.F.R. §§ 4.2, 4.6.

The regulations establish a general formula for diseases of the peripheral nerves.  See 38 C.F.R. § 4.124a (2013).  Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2013). The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or, with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124.

The Veteran's left lower extremity peripheral neuropathy has been rated under 
38 C.F.R. § 4.124a, DC 8520.  Under this diagnostic code, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, whereby the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2013).  

During the May 2009 VA examination, a neurological evaluation demonstrated that the Veteran had normal coordination with a negative Romberg's test, an unsteady tandem gait, and full motor strength in both lower extremities.  Vibratory, pinprick and monofil sensation was noted as decreased in both lower extremities, while pinprick and monofil testing was intact in the lower extremities.  Bilateral ankle reflexes were absent.  The diagnosis was lower extremities bilateral peripheral neuropathy, which the examiner found to be at least as likely as not related to the Veteran's service-connected diabetes mellitus.  The examiner opined, however, that the Veteran's peripheral neuropathy did not affect his employability.

Subsequent treatment reports show no evidence that the Veteran either sought or received treatment for his bilateral lower extremity peripheral neuropathy during the period between the May 2009 VA examination and the second VA examination in July 2012.  

During the July 2012 examination, it was noted that the Veteran had several symptoms attributable to his diabetic peripheral neuropathy, including mild, intermittent pain in the bilateral lower extremities; mild paresthesias and/or dysesthesias in the bilateral lower extremities; and mild numbness of the bilateral lower extremities.  There was no evidence of constant pain in either lower extremity.  The neurological examination reveal normal strength for bilateral knee flexion and extension, as well as for bilateral ankle plantar flexion and dorsiflexion.  Deep tendon reflexes were absent for the left ankle, but normal for the right ankle.  Bilateral knee/thigh reflexes were normal, but there were decreased reflexes in the bilateral feet/toes and ankle/lower leg.  The Veteran's position sense was normal for the bilateral lower extremities, but vibration sense and cold sensation was decreased.  There was no muscle atrophy or trophic changes.  The examiner concluded that the affected nerve was the sciatic nerve, and that, based on an electromyogram (EMG) study conducted on the lower extremities during the examination, there was evidence of a mild, axonal, sensory polyneuropathy affecting the left leg.  He concluded that, in combination with one of the previous EMG/NCS (nerve conduction study) findings of absent sural response, this was consistent with a diagnosis of mild, sensory, peripheral polyneuropathy likely the result of the Veteran's diabetes mellitus.

Based on a review of the complete evidence of record, the Board finds that the evidence is against finding that an initial rating in excess of 10 percent is warranted for the Veteran's left lower extremity peripheral neuropathy under DC 8520.  As noted above, there has been no competent or probative evidence presented to show that his left lower extremity peripheral neuropathy has been anything other than mild.  There was no evidence of loss of reflexes or muscle atrophy.  Moreover, the Veteran did not describe his peripheral neuropathy at either examination as involving constant pain.  Rather, he reported experiencing numbness, tingling and/or unpleasant sensations in the left lower extremity; his symptoms were largely sensory in nature, without a showing of more significant residuals.  Accordingly, the preponderance of the evidence is against a finding for a higher disability rating for left lower extremity peripheral neuropathy, as there was no evidence that the Veteran's peripheral neuropathy was moderate or severe.

The Board has considered the Veteran's statements concerning his left lower extremity peripheral neuropathy.  While the Veteran is competent to report observable symptoms, medical evidence is generally required to address questions requiring medical expertise.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's left lower extremity peripheral neuropathy.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  However, there is no objective evidence that the Veteran has been diagnosed with any other service-connected disease of the peripheral nerves during the course of this appeal.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.
  
The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly found none.  The diagnostic code used herein to evaluate this disability considers the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment.  

There is no evidence that the Veteran has undergone repeated hospitalizations or multiple surgical procedures for his service-connected left lower extremity peripheral neuropathy during the course of the appeal.  As such, the record does not demonstrate hospitalizations of such frequency or length as to warrant extraschedular consideration.  Additionally, the evidence does not establish that his disability markedly interferes with his employment or employability beyond that contemplated by the Schedule for Rating Disabilities.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

As the probative and competent evidence is against the claim, the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for application. Staged ratings are also not applicable.  

  
ORDER

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity, is denied.


REMAND

Under the VCAA, VA's duty to assist includes the duty to provide an adequate examination when an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that, during the most recent July 2012 examination, although the examiner described the severity of the Veteran's left lower extremity peripheral neuropathy, he failed to discuss the severity of his right lower extremity peripheral neuropathy.  Accordingly, the Board concludes that a remand is necessary to return the claims folder to the VA examiner for an addendum opinion or another examination.
Accordingly, the case is REMANDED for the following action:

1.  Return the VA claims folder to the examiner who performed the July 2012 examination (if feasible) for an addendum opinion as to the following:

(a)  The examiner should describe all symptoms (and associated impairment of function) related to peripheral neuropathy of the Veteran's right lower extremity and should opine as to whether such impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerve(s).

(b) All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  If the examiner who performed the last VA examination is not available, a new examination should be scheduled with an appropriate, qualified examiner to perform an examination and address the issues noted above.  In such case, all tests deemed necessary should be performed and the complete paper and electronic claims folders, including a copy of this REMAND, must be provided to the examiner for review of the pertinent medical history. 

3.  Thereafter, review the examination report to insure that it is responsive to the remand directives.  If not, return the examination report to the examiner for an addendum opinion.   

4.  Thereafter, the issue on appeal must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


